 1
 2
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                      CENTRAL DISTRICT OF CALIFORNIA
10
                                WESTERN DIVISION
11
12
   TEE TURTLE, LLC, a Missouri limited   CASE NO. 2:21-CV-03572-CBM-(Ex)
13 liability company,
                                           PRELIMINARY INJUNCTION
14            Plaintiff,
15 v.
16 ABMASK; et al.,
17            Defendants.
18
19
20
21
22
23
24
25
26
27
28

                                                     CASE NO. 2:21-CV-03572-CBM-(EX)
 1        On April 29, 2021, the Court granted Plaintiff’s Ex Parte Application for a
 2 Temporary Restraining Order (“TRO”) and Order to Show Cause Why a Preliminary
 3 Injunction Should Not Issue (“OSC”) upon finding Plaintiff demonstrated a
 4 likelihood of success on the merits, irreparable harm in the absence of preliminary
 5 relief, the balance of equities tips in its favor, and an injunction is in the public
 6 interest. (See Dkt. No. 15 (citing Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7,
 7 20 (2008)).) The Court ordered Defendants to show cause, no later than May 3, 2021,
 8 why a preliminary injunction should not issue, and stated that a “failure to show cause
 9 why a preliminary injunction should not issue may result in the imposition of a
10 preliminary injunction against them pursuant to Fed. R. Civ. P. 65.” (Dkt. No. 16.)
11 See Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir.
12 2001) (the same standard for preliminary injunctions applies to temporary restraining
13 orders).
14        Plaintiff filed a proof of service demonstrating that the TRO and OSC were
15 served on Defendants on April 29 and 30, 2021. (Dkt. No. 18.) However, no
16 opposition has filed by Defendants as of the date of this Order, and Defendants did
17 not appear at the May 6, 2021 hearing on the OSC.
18        Therefore, Defendants have failed to show cause why a preliminary injunction
19 should not issue.
20        Accordingly, IT IS HEREBY ORDERED that Defendants ABMASK,
21 ALLANHU;         AST523;      BABYEVERYDAY;            BABYFASHIONWEDDING;
22 BEAUTYDESIGN;             BESTDEALS;            BESTHAIR2021;         BESTHOT2020;
23 BESTOFFERS;          BESTSTORE2021;             CHEAPGOODFUNS           CO.     LTD.;
24 CHICMISSDAY;          CINDERELLADRESS;            CREATIVE       2;   CWMSPORTS;
25 DHGATE BOUTIQUES STORE; DRESSAVE WEDDING DRESSES FACTORY;
26 EARLYBIRDNO1 CO. LTD; FIDGET TOYS; GOOGSPORTS; HANGZHOU
27 BOYUAN        ENTERPRISE        MANAGEMENT            CO.,   LTD.;     HAPPYLIFES;
28 HOMEHOME9; HOT WIND; JACK6666; JSPET; KIDSWONDER; KN95 FACE

                                             -1-
 1 MASK; LETSPORTS; MISSHOWDRESS; NINGBO JEEWEEX ENTERPRISE;
 2 ONE-STOPOS;              PROMOTIONSPACE;                 SHANGHAI                2008(HK)
 3 INTERNATIONAL TRADING LIMITED; SHANTOU HOYA NETWORK
 4 TECHNOLOGY             CO.,     LTD;      SHENZHEN          DREAM         CO.,      LTD.;
 5 SPRINGWEDDING FACTORY; TRIPLE_S_SNEAKERS; TONGXIANG INDUS
 6 HINYUE ZHENDONG SWEATER FACTORY; WHOLESALEFACTORY;
 7 WRISTWATCHES(HK)                INTERNATIONAL            TRADING          CO.,      LTD.;
 8 WUSY_STORE; and Z1527, their respective officers, employees, agents, servants,
 9 and attorneys, and all persons in active concert or participation with any of them
10 (collectively “Defendants”) who receive actual notice of this Order (hereinafter
11 collectively referred to as the “Restrained Persons”), are hereby restrained and
12 enjoined from engaging in any of the following acts or omissions pending resolution
13 of this action:
14         1) From manufacturing, producing, importing, exporting, advertising,
15            marketing, promoting, distributing, displaying, offering for sale, selling any
              products that have a design that is substantially similar to Tee Turtle’s
16            Reversible Octopus Plushies as reflected in the copyrighted work registered
17            under Registration Number VA 2-103-871;
18         2) From manufacturing, producing, importing, exporting, advertising,
19            marketing, promoting, distributing, displaying, offering for sale, selling any
              products that are confusingly similar to Tee Turtle’s trade dress embodied
20            in the Reversible Octopus Plushies;
21         3) From secreting, concealing, destroying, altering, selling off, transferring, or
22            otherwise disposing of and/or dealing with Infringing Products;
23         4) From effecting assignments or transfers, forming new entities or
24            associations, or creating and/or utilizing any other platform, account,
              storefront, or any other means of importation, exportation, advertising,
25            marketing, promotion, distribution, display, offering for sale, and/or sale of
26            Infringing Products for the purpose of circumventing or otherwise avoiding
              the prohibitions set forth in any preliminary injunction ordered by the Court
27            in this Action; and
28 / / /

                                               -2-
1 ///
2       5) From knowingly instructing, aiding, or abetting any other person or
3          business entity in engaging in any of the activities referred to in
           subparagraphs (1) through (4) above.
4
5       IT IS SO ORDERED.
6
7 DATED: May 6, 2021.
8                                      __________________________________
9                                       HON. CONSUELO B. MARSHALL
                                       UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      -3-
